Case 3:19-cv-00383-JHM-RSE Document 1-2 Filed 05/24/19 Page 1 of 11 PageID #: 7




                                                                  EXHIBIT A
Case 3:19-cv-00383-JHM-RSE Document 1-2 Filed 05/24/19 Page 2 of 11 PageID #: 8
Case 3:19-cv-00383-JHM-RSE Document 1-2 Filed 05/24/19 Page 3 of 11 PageID #: 9
Case 3:19-cv-00383-JHM-RSE Document 1-2 Filed 05/24/19 Page 4 of 11 PageID #: 10
Case 3:19-cv-00383-JHM-RSE Document 1-2 Filed 05/24/19 Page 5 of 11 PageID #: 11
Case 3:19-cv-00383-JHM-RSE Document 1-2 Filed 05/24/19 Page 6 of 11 PageID #: 12
FiledCase   3:19-cv-00383-JHM-RSE     Document 1-2 David
                     19-CI-001445 03/19/2019       Filed 05/24/19   Page
                                                         L. Nicholson,      7 of 11
                                                                       Jefferson    PageID
                                                                                 Circuit Clerk#: 13




      NO. 19-CI-01445                                                  JEFFERSON CIRCUIT COURT




                                                                                                             2E814D88-DBAB-484E-A7A7-32ACC9DC494B : 000001 of 000004
                                                                               DIVISION EIGHT (8)
                                                                       HON. A.C. MCKAY CHAUVIN
                                                                                 Electronically Filed

      MARY McCUTCHEON                                                                       PLAINTIFF

      v.

      MEIJER GREAT LAKES LIMITED PARTNERSHIP                                             DEFENDANT

                                 MEIJER GREAT LAKES LIMITED
                             PARTNERSHIP’S ANSWER TO COMPLAINT

              Defendant, Meijer Great Lakes Limited Partnership (“Meijer”), by counsel, states the
      following:
              1.     Any and all allegations not specifically admitted are denied.
              2.     With respect to the allegations contained in Paragraph 1 of the Complaint, Meijer
      admits only that Plaintiff was involved in an incident at the Meijer store located at 9500 Preston
      Highway, Louisville, Kentucky 40229. Meijer denies the remaining allegations contained in said
      paragraph because “incident giving rise to this action” is undefined.
              3.     Meijer lacks knowledge or information sufficient to form a belief as to the truth of
      the allegations contained in Paragraphs 2, 6, and 7 of the Complaint and, therefore, denies them.
              4.     Meijer admits the allegations contains in Paragraph 3 of the Complaint except it
      does not know what is meant by “At all times relevant hereto” or “For Profit” and, therefore,
      denies those allegations.
              5.     With respect to the allegations contained in Paragraph 4 of the Complaint, Meijer
      admits that the store located at 9500 Preston Highway, Louisville, Kentucky 40229 is open to the
      public. Meijer also admits that it sells items such as the ones identified in said paragraph. Meijer
      denies the remaining allegations contained in said paragraph.
              6.     The allegations contained in Paragraphs 5 and 13 of the Complaint are improperly
      pled conclusions of law and, therefore, no response is required. To the extent they are interpreted
                                                                                                             ANS : 000001 of 000004




                              Meijer’s Answer to Plaintiff’s Complaint – Page 1

Filed 9685073v.1     19-CI-001445   03/19/2019             David L. Nicholson, Jefferson Circuit Clerk
FiledCase   3:19-cv-00383-JHM-RSE     Document 1-2 David
                     19-CI-001445 03/19/2019       Filed 05/24/19   Page
                                                         L. Nicholson,      8 of 11
                                                                       Jefferson    PageID
                                                                                 Circuit Clerk#: 14




      as factual allegations to which a response is required, Meijer denies that it breached any duty




                                                                                                            2E814D88-DBAB-484E-A7A7-32ACC9DC494B : 000002 of 000004
      owed to Plaintiff.
              7.      The allegations contained in Paragraph 8 of the Complaint are improperly pled
      conclusions of law. Meijer denies that it breached any duty owed to Plaintiff.
              8.      Meijer denies the allegations contained in Paragraphs 9, 10, 11, and 12 of the
      Complaint.
              9.      The remainder of Plaintiff’s Complaint constitutes a prayer for relief to which no
      response is required. However, to the extent a response is required, Meijer denies that the
      Plaintiff is entitled to the relief requested.
                                                 FIRST DEFENSE
              Plaintiff’s Complaint may fail to state a claim upon which relief may be granted.
                                               SECOND DEFENSE
              All or part of Plaintiff’s injuries were caused or contributed to by her own actions and/or
      inactions, and as such, any recovery in this case should be precluded and/or diminished by the
      extent of her own wrongdoing.
                                                THIRD DEFENSE
              All or part of Plaintiff’s claims and injuries were caused or contributed by the actions or
      inactions of third parties, not Meijer, and as such Plaintiff’s claims and/or recoveries should be
      precluded and/or diminished by the extent of the fault of said third parties.
                                               FOURTH DEFENSE
              Plaintiff’s claims are precluded by the doctrines of waiver and estoppel.
                                                 FIFTH DEFENSE
              Any and all alleged hazards at the subject property about which Plaintiff Mary
      McCutcheon complains were open and obvious and/or reasonably ascertainable by her, and as
      such, Meijer had no obligation to warn, rectify, or correct said hazards. Alternatively, Meijer had
      no notice of the alleged hazard and did not have sufficient time to discover the alleged hazard
      prior to Plaintiff encountering same.
                                                                                                            ANS : 000002 of 000004




                                  Meijer’s Answer to Plaintiff’s Complaint – Page 2

Filed 9685073v.1      19-CI-001445     03/19/2019             David L. Nicholson, Jefferson Circuit Clerk
FiledCase    3:19-cv-00383-JHM-RSE     Document 1-2 David
                      19-CI-001445 03/19/2019       Filed 05/24/19   Page
                                                          L. Nicholson,      9 of 11
                                                                        Jefferson    PageID
                                                                                  Circuit Clerk#: 15




                                             SIXTH DEFENSE




                                                                                                           2E814D88-DBAB-484E-A7A7-32ACC9DC494B : 000003 of 000004
               Plaintiff has an obligation to mitigate damages. To the extent Plaintiff has not done so,
      Meijer is entitled to a credit or setoff against any amount awarded Plaintiff in the amount of the
      damages that could have been reasonably avoided by Plaintiff.
                                           SEVENTH DEFENSE
               Meijer pleads that any money Plaintiff recovered from any other source for alleged
      injuries and/or damages, if any, should be an offset to any judgment rendered against Meijer, if
      any.
                                            EIGHTH DEFENSE
               Meijer hereby reserves the right to raise additional affirmative defenses, and to assert
      counterclaims and third party claims in the future.
               WHEREFORE, for the foregoing reasons, Meijer, by counsel, respectfully requests the
      following relief:
               1.     Dismissal of Plaintiff’s Complaint, with prejudice;
               2.     Their costs herein expended, including a reasonable attorney’s fee;
               3.     Trial by jury; and
               4.     Any and all other relief to which Meijer may reasonably appear to be entitled.
                                                    Respectfully submitted,

                                                    /s/ Lindsay M. Gray
                                                    James M. Burd
                                                    Lindsay M. Gray
                                                    Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                                    100 Mallard Creek Road, Suite 250
                                                    Louisville, KY 40207
                                                    Telephone: (502) 238-8500
                                                    Facsimile: (502) 238-7995
                                                    Email: james.burd@wilsonelser.com
                                                            lindsay.gray@wilsonelser.com
                                                    Counsel for Defendant
                                                    Meijer Great Lakes Limited Partnership
                                                                                                           ANS : 000003 of 000004




                                Meijer’s Answer to Plaintiff’s Complaint – Page 3

Filed 9685073v.1      19-CI-001445   03/19/2019             David L. Nicholson, Jefferson Circuit Clerk
    Case
Filed      3:19-cv-00383-JHM-RSE     Document 1-2 Filed
                    19-CI-001445 03/19/2019       David05/24/19    Page
                                                        L. Nicholson,     10 of Circuit
                                                                      Jefferson 11 PageID
                                                                                        Clerk #: 16




                                                                                                              2E814D88-DBAB-484E-A7A7-32ACC9DC494B : 000004 of 000004
                                       CERTIFICATE OF SERVICE

               I hereby certify that on March 19, 2019, I electronically filed the foregoing with the Clerk
      of the Court by using the KCOJ electronic filing system, which will send a notice of electronic
      filing to the following:

      Andrew K. Gailor
      Andrew K. Gailor, PLLC
      730 West Market Street, Suite 100
      Louisville, KY 40202
      andrewkinggailor@gmail.com
      Counsel for Plaintiff



                                                            /s/ Lindsay M. Gray
                                                            Counsel for Defendant




                                                                                                              ANS : 000004 of 000004




                                Meijer’s Answer to Plaintiff’s Complaint – Page 4

Filed 9685073v.1     19-CI-001445    03/19/2019             David L. Nicholson, Jefferson Circuit Clerk
Case 3:19-cv-00383-JHM-RSE Document 1-2 Filed 05/24/19 Page 11 of 11 PageID #: 17
